DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               LINDA DAVANZO and ANDREW DAVANZO,
                           Appellants,

                                     v.

                           BANKUNITED, N.A,
                               Appellee.

                               No. 4D18-3521

                           [November 27, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 502014CA013646.

   Linda Davanzo and Andrew Davanzo, Boca Raton, pro se.

   Christopher J. Hoertz and Gary M. Singer of Law Firm of Gary M.
Singer, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY, J., and PHILLIPS, CAROL-LISA, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.